Name: Commission Regulation (EEC) No 1032/89 of 20 April 1989 establishing the detailed rules for administering Community export quotas for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/24 Official Journal of the European Communities 21 . 4. 89 COMMISSION REGULATION (EEC) No 1032/89 of 20 April 1989 establishing the detailed rules for administering Community export quotas for certain types of non-ferrous metal waste and scrap THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas an adaptable and flexible method of adminis ­ tration must be provided for the Community reserve, ensuring all exporters equal and continuous access to the quotas until they are used up ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quantities allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Adminis ­ tration Committee set up by Regulation (EEC) No 1023/70, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (') and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 4249/88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap (2) sets Community quantitative export quotas for copper ash and residues and copper waste and scrap for 1989 ; HAS ADOPTED THIS REGULATION : Whereas detailed rules must be established for adminis ­ tering these arrangements ; Whereas these seems to be no imperative technical, administrative or economic reason justifying the long-term allocation of Community export quotas of non-ferrous metal waste and scrap between the Member States ; whereas provision could therefore be made for the arrangements to be administered at Community level ; whereas, however, technical necessities require the entry into force of new rules for administering quotas to be postponed to allow enough time for them to be prepared in detail ; Article 1 1 . Between 1 January and - 30 June 1989 export licences for the products referred to in Article 2 of Regulation (EEC) No 4249/88 shall be issued by the appropriate authorities of the Member States . 2 . Each Member State shall inform the Commission within the first 20 days of each month of : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported under outward processing arrangements ; (d) the third country of destination. Whereas, for these reasons, the arrangements should continue to be administered at Member State level provisionally with any adjustments needed to ensure the smooth transition to Community administration of the arrangements ; Whereas, in accordance with Article 3 of Regulation (EEC) No 4249/88 , the allocation of quotas must take account of estimated requirements ; whereas in order better to estimate these requirements, any export opportu ­ nities that already exist for the products in question, have to be taken into account ; Article 2 Member States shall inform the Commission whether licences are issued as and when requests are received or once all requests have been examined together and shall pass on to the Commission the information referred to in Article 4 of Regulation (EEC) No 1023/70 .(') OJ No L 124, 8 . 6. 1970, p . 1 .(2) OJ No L 373, 31 . 12. 1988, p. 53 . 21 . 4. 89 Official Journal of the European Communities No L 110/25 Article 3 1 . The licences referred to in Article 1 shall be issued up to the following quantities : (tonnes) CN code Description Quantity ex 2620 Ash and residues of copper and copper alloys Germany 6 000 France 1 650 Italy 1 175 Benelux 425 United Kingdom 800 Denmark 700 Ireland  Greece 350 Spain 100 Portugal 50 Germany 9 620 France 2 000 Italy 500 Benelux 2 480 United Kingdom 1 100 Denmark 625 Ireland 340 Greece 100 Spain 100 Portugal 50 ex 7404 00 Waste and scrap of copper alloys 2. The remainder of the quotas fixed by Regulation (EEC) No 4249/88 , i.e. 17 250 tonnes for ash and residues of copper and copper alloys and 24 515 tonnes for waste and scrap of copper and copper alloys, shall constitute the Community reserve. 2. Member States shall ensure that exporters of the said goods established in their territory have free access to the quantities allocated to them. 3 . Member States shall charge exports of the said goods against their quantities as and when such goods are presented to the customs authorities under cover of export licences or customs export documents.Article 4 4. The extent to which a Member State has used up its quantities shall be determined on the basis of exports charged in accordance with paragraph 3 . 1 . Member States shall notify the Commission immediately whenever the threshold of 70 % of the quantities referred to in Article 3 is exceeded and shall provide an estimate of any requirements over and above these quantities which are liable to appear before 30 June 1989 . The Commission shall determine the supple ­ mentary quantities it may use from the reserve, taking account of export requirements which might appear over the year as a whole and inform the Member State concerned. It shall also inform the Member States of the extent to which the reserve has been used up. 2. For the implementation of paragraph 1 , the Commission may request Member States to submit supplementary information . Article 6 The Commission shall decide in good time, and in any case before 30 June 1989, on the administration arrangements to apply from 1 July to 31 December 1989 . Article 7 Article 5 1 . Member States shall take all measures necessary to ensure that the opening of supplementary quantities does not provoke any interruption in the charging of exports against the Community quantitative quota. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable until 30 June 1989 . No L 110/26 Official Journal of the European Communities 21 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1989 . . For the Commission Frans ANDRIESSEN Vice-President